
	
		III
		110th CONGRESS
		2d Session
		S. RES. 607
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Ms. Mikulski (for
			 herself, Mr. Lugar,
			 Mr. Obama, Mr.
			 Kennedy, Mr. Rockefeller,
			 Mr. Cardin, and Mr. Feingold) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		RESOLUTION
		Designating July 10, 2008, as
		  National Summer Learning Day.
	
	
		Whereas all students experience a measurable loss of
			 mathematics and reading skills when they do not engage in educational
			 activities during the summer months;
		Whereas summer learning loss is greatest for low-income
			 children, who often lack the academic enrichment opportunities available to
			 their more affluent peers;
		Whereas recent research indicates that
			 2/3 of the achievement gap between low-income children and
			 their more affluent peers can be explained by unequal access to summer learning
			 opportunities, which results in low-income youth being less likely to graduate
			 from high school or enter college;
		Whereas recent surveys indicate that low-income parents
			 have considerable difficulty finding available summer opportunities for their
			 children;
		Whereas structured enrichment and education programs are
			 proven to accelerate learning for students who participate in such programs for
			 several weeks during the summer;
		Whereas students who participate in the Building Educated
			 Leaders for Life (BELL) summer programs gain several months'
			 worth of reading and mathematics skills through summer enrichment, and students
			 who regularly attend the Teach Baltimore Summer Academy for 2 summers are
			 1/2 year ahead of their peers in reading skills;
		Whereas the Summer Youth Program Fund in Indianapolis,
			 Indiana, the first community collaborative fund for youth programs in the
			 United States, serves as an example for other urban communities by providing
			 summer learning opportunities for young people;
		Whereas thousands of students in similar programs make
			 measurable gains in academic achievement;
		Whereas recent research demonstrates that most children,
			 particularly children at high risk of obesity, gain weight more rapidly when
			 they are out of school during the summer;
		Whereas Summer Learning Day is designed to highlight the
			 need for more young people to be engaged in summer learning activities and to
			 support local summer programs that benefit children, families, and communities;
			 and
		Whereas a wide array of schools, public agencies,
			 nonprofit organizations, universities, museums, libraries, and summer camps in
			 many States across the United States, will celebrate annual Summer Learning Day
			 on July 10, 2008: Now, therefore, be it
		
	
		That the Senate—
			(1)designates July
			 10, 2008, as National Summer Learning Day, in order to raise
			 public awareness about the positive impact of summer learning opportunities on
			 the development and educational success of the children of the United
			 States;
			(2)urges the people
			 of the United States to promote summer learning activities, in order to send
			 young people back to school ready to learn, to support working parents and
			 their children, and to keep the children of the United States safe and healthy
			 during the summer months; and
			(3)urges communities
			 to celebrate, with appropriate ceremonies and activities, the importance of
			 high quality summer learning opportunities in the lives of young students and
			 their families.
			
